18 So. 3d 551 (2008)
Kenneth James KENDRICK, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D08-0735.
District Court of Appeal of Florida, First District.
June 25, 2008.
Kenneth James Kendrick, Pro se, Appellant.
Kathleen Von Hoene, General Counsel, Department of Corrections, and Alexandria E. Walters, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. Gaither v. McDonough, 968 So. 2d 57 (Fla. 1st DCA 2007).
ALLEN, WOLF, AND POLSTON, JJ., concur.